DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2498494 to Morin (hereinafter “Morin”).
-From Claim 1: Morin discloses ball socket assembly, comprising:

    PNG
    media_image1.png
    816
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    892
    689
    media_image2.png
    Greyscale

Reproduced from Morin
a housing 15 made of a monolithic piece including a lower wall (above 16 in Fig. 2) and having an inner bore which extends along a central axis from a closed first end at said lower wall to an open second end opposite of said lower wall,
a ball stud having a ball portion 13 and a shank portion 14, said ball portion being disposed in said inner bore of said housing, said ball portion having opposing first (lower) and second (upper) hemispheres, and said shank portion projecting out of said housing through said open second end;
an exit bearing 17 disposed in said inner bore of said housing, said exit bearing being made of a polymeric material, said exit bearing being in slidable contact with at least one of said first and second hemispheres of said ball portion of said ball stud (contacts upper/second hemisphere), and said exit bearing having an upper surface 23 which faces axially towards said open second end of said housing:
a cover plate 18 in direct contact with said upper surface 23 of said exit bearing along a surface- to-surface contact area 22/23 that has an annular shape to capture said exit bearing in said inner bore of said housing;
said surface-to-surface contact area 22/23 being angled axially towards said open second end of said housing from a radially outermost end of said surface-to-surface contact area to a radially innermost end of said surface-to-surface contact area for supporting said exit bearing against radial expansion in response to axial loads being applied on said exit bearing from said ball portion of said ball stud, and 
said cover plate having a top surface (see arrow below) facing towards said open second end of said inner bore, said top surface having an inner edge and an outer edge. and in an axial direction, said outer edge being closer to said open second end of said inner bore than said inner edge for allowing an increased swing angle range of said ball stud relative to said housing.

    PNG
    media_image3.png
    341
    461
    media_image3.png
    Greyscale

Reproduced from Morin (Examiner Annotated)
-From Claim 3: Morin discloses wherein said top surface of said cover plate has a partial torus shape (i.e., a washer).
-From Claim 4: Morin discloses wherein said housing is deformed radially inwardly (area below 30a in Fig. 2) adjacent said open second end of said inner bore to capture said cover plate in said inner bore.
-From Claim 5: Morin discloses wherein said cover plate is made of metal.
-From Claim 6: Morin discloses wherein said cover plate 18 extends radially outwardly past an outermost periphery of said exit bearing 17.
-From Claim 7: Morin discloses wherein said exit bearing is in slidable contact with both said second hemisphere of said ball portion and with an equator of said ball portion of said ball stud, said equator separating said first and second hemispheres.  (See Figs 1, 2)
-From Claim 8: Morin discloses wherein said exit bearing is in a tight-fitting relationship with an inner surface of said housing.
-From Claim 9: Morin discloses a backing bearing 19 which is made as a separate piece from said exit bearing, said backing bearing being disposed in said inner bore of said housing, and said backing bearing being in slidable contact with said first hemisphere of said ball portion of said ball stud.
-From Claim 10: Morin discloses wherein said lower wall is shaped to its final form through at least one of a casting, forging, and machining operation.
-From Claim 11: Morin discloses a method of making a ball socket assembly, comprising the steps of:
preparing a housing 15 that is made as a monolithic piece, the housing including a lower wall and an inner bore which extends along a central axis from a closed first end at the lower wall to an open second end opposite of the lower wall,
after at least the lower wall of the housing is shaped to its final form, inserting a ball portion 13 of a ball stud into the inner bore of the housing through the open second end, the ball portion having a first hemisphere and a second hemisphere and an equator which separates the first and second hemispheres;
inserting an exit bearing 17 into the inner bore of the housing through the open second end, the exit bearing being made of a polymeric material,
establishing slidable contact between at least one of the first and second hemispheres of the ball portion and the exit bearing;
inserting a cover plate 18 into the inner bore through the open second end and establishing direct contact between an upper surface of the exit bearing and a bottom surface of the cover plate along a surface-to-surface contact area 22/23; 
the surface-to-surface contact area being angled axially towards the open second end of the housing from a radially outermost end of the surface-to-surface contact area to a radially innermost end of the surface-to-surface contact area for resisting radial expansion of the exit bearing in response to axial loads being applied on the exit bearing from the ball portion of the ball stud; and
wherein the cover plate has a top surface (shown above in annotated Figure) which faces towards the open second end of the inner bore, the top surface having an inner edge and an outer edge, and the outer edge being closer to the open second end of the inner bore than the inner edge for allowing an increased swing angle range of the ball stud relative to the housing.
-From Claim 13: Morin discloses wherein the top surface of the cover plate has a partial torus shape (i.e., a washer).
-From Claim 14: Morin discloses wherein the housing is deformed radially inwardly adjacent the open second end of the inner bore to capture the cover plate in the inner bore. (See Fig. 2)
-From Claim 15: Morin discloses wherein the cover plate is made of metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/21/2022